DETAILED ACTION
This non-final action is in response to RCE filed on June 17, 2022. In this RCE, claims 1, 13 and 24 have been amended, and claim 25 has been added. Claims 1-25 are pending, with claims 1, 13, 15, 21 and 24 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Response to Examiner's Comments in Advisory Action
Applicants’ arguments have been fully considered but they are not persuasive.
In the response filed June 17, 2022, applicant argues in substance that:
Examiner has not established that remote help desk assistance constitutes an abstract idea, such that a claim analogous to remote help desk assistance would be directed to the abstract idea. Amended claim 1, as a whole, is not directed one of the above subgroupings: "fundamental economic principles or practices ... commercial or legal interactions ... and managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions)" of the group "certain methods of organizing human activity".
Examiner respectfully disagrees. The claim as a whole reads on remote help desk assistance, which is a tentative abstract idea. See MPEP 2106.04(a)(3).
Claim Rejection under 35 U.S.C. § 101
Applicants’ arguments have been fully considered but they are not persuasive.
In the response filed June 17, 2022, applicant argues in substance that:
Applicants submit that claim 1 is directed to patent eligible subject matter at
least because any alleged abstract idea in claim 1 is integrated into a practical
application (remarks pgs. 11-15).
Examiner respectfully disagrees. The claim as a whole reads on remote help desk assistance. For instance, remote help desk assistance can receive machine data, analyze the data, and remotely operate the apparatus to perform a corrective workflow, for example, re-installing an application or driver, deleting cache memory to adjust memory size, etc. These activities are human activities of a remote help desk assistance, which is a tentative abstract idea. See MPEP 2106.04(a)(3). The claim(s) as a whole does not recite any additional element that integrates integrate the tentative abstract idea into a practical application, or sufficient to amount to significantly more than the judicial exception. The claim as a whole does not improve the functioning of the computer or the fault management technology. 
The applicant may further amend the claim for bringing in technology to the claim (i.e. how and what is the analysis being performed, how is the solution provided to the imaging apparatus, etc.).
Claim Rejection under 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

		Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12, 16-20, 22-25 are directed to a method (process), claims 13-14 are directed to a system (machine) and claims 15 and 21 are directed to a manufacture (an article produced from materials). Thus, each of the claims is directed to one of the statutory categories of invention.
With respect to claims 1, 13, 15, 21 and 24, the claim(s) as a whole reads on remote help desk assistance. For instance, remote help desk assistance can receive machine data, analyze the data, and remotely operate the apparatus to perform a corrective workflow, for example, re-installing an application or driver, deleting cache memory to adjust memory size, etc. These activities are human activities of a remote help desk assistance, which is a tentative abstract idea. See MPEP 2106.04(a)(3). The claim(s) as a whole does not recite any additional element that integrates integrate the tentative abstract idea into a practical application, or sufficient to amount to significantly more than the judicial exception. The claim as a whole does not improve the functioning of the computer or the fault management technology. 
Dependent claims 2-12, 14, 16-20, 22-23 and 25 when analyzed as a whole are also rejected under 35 U.S.C. 101 because the additional elements of dependent claims do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea.
The applicant may further amend the claim for bringing in technology to the claim (i.e. how and what is the analysis being performed, how is the solution provided to the imaging apparatus, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 10, 12-15, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Handurukande et al. (WO 2016/026510, Pub. Date Feb. 25, 2016), in view of Ebert et al. (US 2006/0064491, Pub. Date Mar. 23, 2006), in view of Lee et al. (US 2019/0097872, Filed Sep. 25, 2017).
As per claim 1, Handurukande discloses a method of performing fault management in at least one electronic apparatus (Handurukande Page 13 lines 7-11, Methods according to the present invention process a wide range of information which may be collected over the lifetime of hardware devices to develop diagnostics tools permitting accurate identification of hardware faults), the method comprising: 
transferring machine data of the at least one electronic apparatus to a remote support center during normal operation of the at least one electronic apparatus (see Handurukande Fig. 8, the local hardware diagnostic unit fully implemented within a monitoring element such as an EMS/OSS system [remote support center]; Handurukande Fig. 5 and Page 23 Lines 4-8, The local hardware diagnostic unit 6 receives, at step 340, at least one of device configuration data, device health data or device performance data for the identified devices. Such information is received in the normal course of functioning for example from the devices themselves or from management elements such as an OSS or EMS); 
analyzing the machine in the remote support center (Handurukande Fig. 5 and Page 23 Lines 9-11, The local hardware diagnostic unit 6 then applies the received heuristic to the received data at step 360 and outputs a result of the applied heuristic at step 370);
providing at least one of a diagnostic workflow or a corrective workflow in response to an anomaly detected in the machine data (see Handurukande Fig. 7 and Page 24 lines 25-30, the results generated may be presented … The results may fall largely into three categories: Hardware potentially failed … For each category of results, the basis for the results together with recommended actions [workflows] may also be presented; Handurukande Page 24 line 34 - Page 25 line 2, a combination of data may suggest that a hardware device does not have a hardware problem but a perceived problem is more likely to be caused by a software incompatibility. The associated recommendation may therefore be updating or verifying software versions on the device and potentially other connected devices; Handurukande Page 7 line 18, the recommendation may include additional diagnostic).
Handurukande does not explicitly disclose:
transferring machine data of the at least one electronic medical imaging apparatus;
operating the at least one electronic medical imaging apparatus from the remote support center to execute the at least one of the diagnostic workflow or the corrective workflow, the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault.
Ebert teaches:
transferring machine data of the at least one electronic medical imaging apparatus (see Ebert Fig. 1 and Para. [0035], the trouble-shooting Server 44 transmits maintenance data to the trouble-shooting client 42, which at least characterize the imaging System 1, 2, 3, 4, and the device configuration for maintenance purposes; see Ebert Fig. 3 and Para. [0049], CT device 1);
operating the at least one electronic medical imaging apparatus from the remote support center to execute the at least one of the diagnostic workflow or the corrective workflow (per instance application’s specification in paragraph [0057], a "workflow" is to be understood as a set of instructions for an electronic apparatus; Ebert Para. [0044-0045], a monitoring parameter request [workflow] is transmitted by the service computer 40 to the device to be serviced. The request specifies those values which desired by the service software. The requested value is picked up or detected at the device to be serviced in a further act 68 and is remotely transmitted to the service computer 40; Ebert Para. [0008], remotely transmitting at least one parameter request from a service computer to the device as a function of an evaluation of the maintenance data; see Ebert Fig. 3 and Para. [0049], CT [computer-tomography] device 1).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Ebert for transferring machine data of the at least one electronic medical imaging apparatus; and operating the at least one electronic medical imaging apparatus from the remote support center to execute the at least one of the diagnostic workflow or the corrective workflow.
One of ordinary skill in the art would have been motived because it offers the advantage of remotely maintaining a device in hospital system (see Ebert Para. [0001, 0048]).
Handurukande-Ebert does not explicitly disclose:
the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault.
Lee teaches:
the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus (In alternative form based on “Or” in previous limitation), the diagnostic workflow including a plurality of tasks (Lee Fig. 5 and Para. [0117-0118], After the device connection, the smart device 200 sequentially applies a diagnosis signal according to a diagnosis scenario stored by type of the CPE 100 or transmits diagnosis instruction information to the CPE 100 (S1020); The CPE 100 applies a diagnosis signal according to the received information or diagnoses the device according to a diagnosis instruction, checks an internal resource state (S1040), and collects state information (S1060)), and data generated through performance of the plurality of tasks being indicative of a specific fault (Lee Fig. 5 and Para. [0119-0120], The CPE 100 transmits the collected state information to the smart device 200 (S1080). The smart device 200 analyzes the received state information to find a failure cause (S1100)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Handurukande in view of Lee for the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault.
One of ordinary skill in the art would have been motived because it offers the advantage of finding a failure cause (Lee Para. [0120]).

As per claim 2, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Handurukande-Ebert also discloses wherein the transferring machine data transfers the machine data from at least one of an MRI scanner, a CT scanner (see Ebert Fig. 1 and Para. [0035], the trouble-shooting Server 44 transmits maintenance data to the trouble-shooting client 42, which at least characterize the imaging System 1, 2, 3, 4, and the device configuration for maintenance purposes; see Ebert Fig. 3 and Para. [0049], CT [computer-tomography] device 1), a PET scanner, or an X-Ray apparatus.
Similar rationale in claim 1 is applied.

As per claim 7, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Handurukande also discloses further comprising creating at least one of the diagnostic workflow or the corrective workflow (Handurukande Fig. 5 and Page 23 Lines 9-11, The local hardware diagnostic unit 6 then applies the received heuristic to the received data at step 360 and outputs a result of the applied heuristic at step 370; see Handurukande Fig. 7 and Page 24 lines 25-30, the results generated may be presented … The results may fall largely into three categories: Hardware potentially failed … For each category of results, the basis for the results together with recommended actions [workflows] may also be presented; Handurukande Page 24 line 34 - Page 25 line 2, a combination of data may suggest that a hardware device does not have a hardware problem but a perceived problem is more likely to be caused by a software incompatibility. The associated recommendation may therefore be updating or verifying software versions on the device and potentially other connected devices; Handurukande Page 7 line 18, the recommendation may include additional diagnostic) based upon knowledge obtained from analyzing multiple machine data sets (see Handurukande Fig. 2 and Page 16 Lines 14-15, In a first step 110, the hardware fault management unit 8 collects operational data for the hardware devices; see Handurukande Fig. 2 and Page 18 Lines 17-19, at step 120, to analyse the collected data and, at step 130 to generate a heuristic for hardware device fault identification based on the analysis).

As per claim 10, Handurukande-Ebert-Lee discloses the method according to claim 1,  as set forth above, Handurukande-Ebert also discloses wherein the providing the at least one of the diagnostic workflow or the corrective workflow includes uploading the at least one of the diagnostic workflow or the corrective workflow from the remote support center to the at least one electronic medical imaging apparatus (per instance application’s specification in paragraph [0057], a "workflow" is to be understood as a set of instructions for an electronic apparatus; Ebert Para. [0044-0045], a monitoring parameter request [workflow] is transmitted by the service computer 40 to the device to be serviced. The request specifies those values which desired by the service software. The requested value is picked up or detected at the device to be serviced in a further act 68 and is remotely transmitted to the service computer 40; Ebert Para. [0008], remotely transmitting at least one parameter request from a service computer to the device as a function of an evaluation of the maintenance data; see Ebert Fig. 3 and Para. [0049], CT [computer-tomography] device 1).
Similar rationale in claim 1 is applied.

As per claim 12, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Ebert also discloses wherein the at least one electronic medical imaging apparatus is operated remotely from the remote support center to execute the at least one of the diagnostic workflow or the corrective workflow (per instance application’s specification in paragraph [0057], a "workflow" is to be understood as a set of instructions for an electronic apparatus; Ebert Para. [0044-0045], a monitoring parameter request [workflow] is transmitted by the service computer 40 to the device to be serviced. The request specifies those values which desired by the service software. The requested value is picked up or detected at the device to be serviced in a further act 68 and is remotely transmitted to the service computer 40; Ebert Para. [0008], remotely transmitting at least one parameter request from a service computer to the device as a function of an evaluation of the maintenance data; see Ebert Fig. 3 and Para. [0049], CT [computer-tomography] device 1).
Similar rationale in claim 1 is applied.

As per claim 13, Handurukande discloses a fault management system for at least one electronic apparatus (see Handurukande Fig. 8, system including EMS/OSS), comprising:
transfer machine data of the at least one electronic apparatus to a remote support center during normal operation of the at least one electronic apparatus (see Handurukande Fig. 8, the local hardware diagnostic unit fully implemented within a monitoring element such as an EMS/OSS system [remote support center]; Handurukande Fig. 5 and Page 23 Lines 4-8, The local hardware diagnostic unit 6 receives, at step 340, at least one of device configuration data, device health data or device performance data for the identified devices. Such information is received in the normal course of functioning for example from the devices themselves or from management elements such as an OSS or EMS); and
an analysis arrangement to, 
analyze machine data of the at least one electronic apparatus in the remote support center (Handurukande Fig. 5 and Page 23 Lines 9-11, The local hardware diagnostic unit 6 then applies the received heuristic to the received data at step 360 and outputs a result of the applied heuristic at step 370), and
provide at least one of a diagnostic workflow or a corrective workflow in response to an anomaly detected in machine data (see Handurukande Fig. 7 and Page 24 lines 25-30, the results generated may be presented … The results may fall largely into three categories: Hardware potentially failed … For each category of results, the basis for the results together with recommended actions [workflows] may also be presented; Handurukande Page 24 line 34 - Page 25 line 2, a combination of data may suggest that a hardware device does not have a hardware problem but a perceived problem is more likely to be caused by a software incompatibility. The associated recommendation may therefore be updating or verifying software versions on the device and potentially other connected devices; Handurukande Page 7 line 18, the recommendation may include additional diagnostic).
Handurukande does not explicitly disclose:
at least one device to transfer machine data of the at least one electronic medical imaging apparatus; and
analyze machine data of the at least one electronic medical imaging apparatus;
the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault.
Ebert teaches:
at least one device to transfer machine data of the at least one electronic medical imaging apparatus (see Ebert Fig. 3, workstation computer 5-8 using WLAN remote transmission modules 13-16 to transfer data of hospital devices 5-8 to center 40; see Ebert Fig. 1 and Para. [0035], the trouble-shooting Server 44 transmits maintenance data to the trouble-shooting client 42, which at least characterize the imaging System 1, 2, 3, 4, and the device configuration for maintenance purposes; see Ebert Fig. 3 and Para. [0049], CT device 1); and
analyze machine data of the at least one electronic medical imaging apparatus (Ebert Fig.2 and Para. [0043], In a further act 64, the evaluation of the maintenance data by the Service computer 40 takes place; see Ebert Fig. 3 and Para. [0049], CT device 1).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Ebert for at least one device to transfer machine data of the at least one electronic medical imaging apparatus; and analyzing machine data of the at least one electronic medical imaging apparatus.
One of ordinary skill in the art would have been motived because it offers the advantage of remotely maintaining a device in hospital system (see Ebert Para. [0001, 0048]).
Handurukande-Ebert does not explicitly disclose:
the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault.
Lee teaches:
the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks (Lee Fig. 5 and Para. [0117-0118], After the device connection, the smart device 200 sequentially applies a diagnosis signal according to a diagnosis scenario stored by type of the CPE 100 or transmits diagnosis instruction information to the CPE 100 (S1020); The CPE 100 applies a diagnosis signal according to the received information or diagnoses the device according to a diagnosis instruction, checks an internal resource state (S1040), and collects state information (S1060)), and data generated through performance of the plurality of tasks being indicative of a specific fault (Lee Fig. 5 and Para. [0119-0120], The CPE 100 transmits the collected state information to the smart device 200 (S1080). The smart device 200 analyzes the received state information to find a failure cause (S1100)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Handurukande in view of Lee for the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault.
One of ordinary skill in the art would have been motived because it offers the advantage of finding a failure cause (Lee Para. [0120]).

As per claim 14, Handurukande-Ebert-Lee discloses the method according to claim 13, as set forth above, Handurukande does not explicitly disclose wherein the remote support center is configured to operate the at least one electronic medical imaging apparatus to carry out at least one of the diagnostic workflow or the corrective workflow.
Ebert teaches:
the remote support center is configured to operate the at least one electronic medical imaging apparatus to carry out at least one of the diagnostic workflow or the corrective workflow (per instance application’s specification in paragraph [0057], a "workflow" is to be understood as a set of instructions for an electronic apparatus; Ebert Para. [0044-0045], a monitoring parameter request [workflow] is transmitted by the service computer 40 to the device to be serviced. The request specifies those values which desired by the service software. The requested value is picked up or detected at the device to be serviced in a further act 68 and is remotely transmitted to the service computer 40; Ebert Para. [0008], remotely transmitting at least one parameter request from a service computer to the device as a function of an evaluation of the maintenance data; see Ebert Fig. 3 and Para. [0049], CT [computer-tomography] device 1).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Ebert for wherein the remote support center is configured to operate the at least one electronic medical imaging apparatus to carry out at least one of the diagnostic workflow or the corrective workflow.
One of ordinary skill in the art would have been motived because it offers the advantage of remotely maintaining a device in hospital system (see Ebert Para. [0001, 0048]).

As per claim 15, Handurukande discloses a non-transitory computer program product storing a computer program, directly loadable into a memory of a control unit of a fault management system, the computer program including program elements for performing the method of claim 1 when executed by the control unit of the fault management system (Handurukande Fig. 13 and Page 27 Lines 26-30, Figure 13, the local hardware diagnostic unit 800 also comprises a processor 801 and a memory 802. The memory 802 contains instructions executable by the processor 801 such that the local hardware diagnostic unit 800 is operative to conduct the steps of the method 300 or the method 400; Handurukande Page. 29 Lines 21-24, The methods may also be carried out according to the instructions of a computer program, and the present invention also provides a computer readable medium having stored thereon a program for carrying out any of the methods described herein).

As per claim 21, Handurukande discloses a non-transitory computer readable medium storing a computer program, directly loadable into a memory of a control unit of a fault management system, the computer program including program elements for performing the method of claim 1 when executed by the control unit of the fault management system (Handurukande Fig. 13 and Page 27 Lines 26-30, Figure 13, the local hardware diagnostic unit 800 also comprises a processor 801 and a memory 802. The memory 802 contains instructions executable by the processor 801 such that the local hardware diagnostic unit 800 is operative to conduct the steps of the method 300 or the method 400; Handurukande Page. 29 Lines 21-24, The methods may also be carried out according to the instructions of a computer program, and the present invention also provides a computer readable medium having stored thereon a program for carrying out any of the methods described herein).

As per claim 25, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Lee also discloses wherein the plurality of tasks includes a first task and a second task, the first task including causing a hardware component of the at least one electronic medical imaging apparatus to perform a test operation (Lee Fig. 5 and Para. [0117-0118], After the device connection, the smart device 200 sequentially applies a diagnosis signal according to a diagnosis scenario stored by type of the CPE 100 or transmits diagnosis instruction information to the CPE 100 (S1020); The CPE 100 applies a diagnosis signal according to the received information or diagnoses the device according to a diagnosis instruction, checks an internal resource state (S1040), and collects state information (S1060). [Implicitly CPE includes hardware component to execute the instruction]), and the second task including recording first data resulting from the performance of the test operation (Lee Fig. 5 and Para. [0119], The CPE 100 transmits the collected state information to the smart device 200 (S1080)).
Similar rationale in claim 1 is applied.

Claims 3-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Handurukande et al. (WO 2016/026510, Pub. Date Feb. 25, 2016), in view of Ebert et al. (US 2006/0064491, Pub. Date Mar. 23, 2006), in view of Lee et al. (US 2019/0097872, Filed Sep. 25, 2017), further in view of Tsou et al. (US 2019/0213446, Filed Jun.30, 2016).
As per claim 3, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Handurukande-Ebert does not explicitly disclose wherein the analyzing the machine data is performed by an artificial intelligence arrangement.
Tsou teaches:
analyzing the machine data is performed by an artificial intelligence arrangement (Tsou Para. [0036], detecting anomalies may involve monitoring each of the various types of data generated at the device to determine when data deviates from what is expected; Tsou Para. [0052], variety of machine learning techniques may be applied (e.g., locally at devices of an IoT or WSN system) for anomaly detection, such as support vector machines (SVMs), random forests, and deep neural networks (DNNs)).
 It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Tsou for analyzing of machine data of the at least one electronic apparatus is performed by an artificial intelligence arrangement.
One of ordinary skill in the art would have been motived because it offers the advantage of applying machine learning for anomaly detection (see Tsou Para. [0052]).

As per claim 4, Handurukande-Ebert-Lee-Tsou discloses the method according to claim 3, as set forth above, Handurukande-Tsou also discloses wherein the artificial intelligence arrangement implements a machine learning method (Tsou Para. [0036], detecting anomalies may involve monitoring each of the various types of data generated at the device to determine when data deviates from what is expected; Tsou Para. [0052], variety of machine learning techniques may be applied (e.g., locally at devices of an IoT or WSN system) for anomaly detection, such as support vector machines (SVMs), random forests, and deep neural networks (DNNs)).
Similar rationale in claim 3 is applies.

As per claim 5, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Handurukande-Ebert also discloses wherein machine data includes parameter values of an electronic medical imaging apparatus among the at least one electronic medical imaging apparatus (Handurukande Fig. 5 and Page 23 Lines 4-8, The local hardware diagnostic unit 6 receives, at step 340, at least one of device configuration data, device health data or device performance data for the identified devices; Handurukande Page 5 Lines 1-3, operational configuration data may comprise at least one of neighbouring device connectivity, operational software information, operational firmware information, or device operational purpose; also see Fig. 3 and Para. [0049-0050], CT device 1 and MR device 2).
Similar rationale in claim 1 is applies.
Handurukande-Ebert does not explicitly disclose:
wherein the analyzing the machine data includes at least one of,
detecting a deviation from an expected pattern, or 
learning to recognize a new pattern.
Tsou teaches:
the analyzing the machine data includes at least one of, detecting a deviation from an expected pattern (Tsou Para. [0036], detecting anomalies may involve monitoring each of the various types of data generated at the device to determine when data deviates from what is expected; T-Sou Para. [0051], Any and all data determined to deviate from the distribution of normal data can then be kept 415 as anomaly data to be used in training of anomaly detection model), or 
learning to recognize a new pattern (Tsou Para. [0066], a first interval may be defined at which new updated training data is to be developed (from operation of a device) and used to retrain or supplement the initial training of the decision trees delegated to that device for training).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Handurukande in view of Tsou for wherein the analyzing the machine data includes at least one of detecting a deviation from an expected pattern, or learning to recognize a new pattern.
One of ordinary skill in the art would have been motived because it offers the advantage of applying machine learning for anomaly detection and retraining the initial training of the decision trees delegated to that device for training (see Tsou Para. [0052, 0066]).

Claims 16-17, and 19 are method claims reciting similar subject matters to those recited in the apparatus claims 3-5 respectively, and are rejected under similar rationales.

As per claim 18, Handurukande-Ebert-Lee-Tsou discloses the method according to claim 4, as set forth above, Tsou also discloses wherein the machine learning method includes use of an artificial neural network (Tsou Para. [0052], variety of machine learning techniques may be applied (e.g., locally at devices of an IoT or WSN system) for anomaly detection, such as support vector machines (SVMs), random forests, and deep neural networks (DNNs)).
Similar rational in claim 3 is applied.

Claims 6, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Handurukande et al. (WO 2016/026510, Pub. Date Feb. 25, 2016), in view of Ebert et al. (US 2006/0064491, Pub. Date Mar. 23, 2006), in view of Lee et al. (US 2019/0097872, Filed Sep. 25, 2017), further in view of Miyauchi et al. (US 2005/0157848, Pub. Date: Jul. 21, 2005).
As per claim 6, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Handurukande does not explicitly disclose wherein the machine data includes image data generated by the at least one electronic medical imaging apparatus, and wherein the analyzing the machine data includes assessing a quality of the image data.
Miyauchi teaches:
the machine data includes image data generated by the at least one electronic medical imaging apparatus (Miyauchi Fig. 3 and Para. [0057], In step S31 of the system flowchart of this embodiment, the data transmitted from the medical imaging equipment installed in local hospitals is received), and wherein the analyzing the machine data includes assessing a quality of the image data (Miyauchi Fig. 3 and Para. [0059], in step S33, it is determined whether or not the data of the image-quality parameters recorded in step S32 is within the reference values set and recorded in the reference value database 142 by machine type).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Miyauchi for wherein the machine data includes image data generated by the at least one electronic medical imaging apparatus, and wherein the analyzing the machine data includes assessing a quality of the image data.
One of ordinary skill in the art would have been motived because it offers the advantage of recognizing degradation in image quality and giving an instruction of remedies for finding the cause of the degradation in image quality (see Miyauchi Para. [0008]).

Claim 20 recites similar subject matters to those recited in claim 6, and is rejected under similar rationales.

As per claim 22, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Handurukande does not explicitly disclose wherein the machine data is generated during an imaging task.
Miyauchi teaches:
the machine data is generated during an imaging task (see Miyauchi Fig. 2 and Para. [0051-0052], the phantom 25 is imaged by the medical imaging equipment 21 to acquire phantom image data that is image-quality check data. In step S23, the acquired image check data is read by the phantom-image analyzer 23 of the hospital system 20, where the contents of the image data are analyzed … Other medical imaging equipment, such as ultrasonic devices and MRI machines, analyzes index values such as distance measurement accuracy, display linearity accuracy, and resolution accuracy).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Miyauchi for the machine data is generated during an imaging task.
One of ordinary skill in the art would have been motived because it offers the advantage of recognizing degradation in image quality and giving an instruction of remedies for finding the cause of the degradation in image quality (see Miyauchi Para. [0008]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Handurukande et al. (WO 2016/026510, Pub. Date Feb. 25, 2016), in view of Ebert et al. (US 2006/0064491, Pub. Date Mar. 23, 2006), in view of Lee et al. (US 2019/0097872, Filed Sep. 25, 2017), further in view of Lee et al. (US 2019/0196893, Priority Date Dec. 26, 2017).
As per claim 8, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Handurukande does not explicitly disclose further comprising: 
optimizing at least one of the diagnostic workflow or the corrective workflow for the at least one electronic medical imaging apparatus based upon knowledge obtained from analyzing multiple machine data sets.
Lee teaches:
optimizing at least one of the diagnostic workflow or the corrective workflow for the at least one electronic apparatus based upon knowledge obtained from analyzing multiple machine data sets (Lee Para. [0061], Customized diagnosis treatment solution refers to a diagnosis treatment solution optimized for the user given at least one of environment information, operation data, customer profile, and failure history and failure repair history about the same or similar types of appliances).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Lee for optimizing at least one of the diagnostic workflow or the corrective workflow for the at least one electronic medical imaging apparatus based upon knowledge obtained from analyzing multiple machine data sets.
One of ordinary skill in the art would have been motived because it offers the advantage of customizing diagnosis treatment solution configured to address a failure (Lee Para. [0022]).

As per claim 9, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, as set forth above, Handurukande does not explicitly disclose wherein the at least one of the diagnostic workflow or the corrective workflow is optimized according to any of: 
an event history for a type of the at least one electronic medical imaging apparatus; 
a defect history for the type of the at least one electronic medical imaging apparatus; or
spare part consumption history for the type of the at least one electronic medical imaging apparatus.
Lee teaches:
an event history for a type of the at least one electronic apparatus (Lee Para. [0061], Customized diagnosis treatment solution refers to a diagnosis treatment solution optimized for the user given at least one of environment information, operation data, customer profile, and failure history and failure repair history about the same or similar types of appliances); 
a defect history for the type of the at least one electronic apparatus (Lee Para. [0061], Customized diagnosis treatment solution refers to a diagnosis treatment solution optimized for the user given at least one of environment information, operation data, customer profile, and failure history and failure repair history about the same or similar types of appliances); or
spare part consumption history for the type of the at least one electronic medical imaging apparatus.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Lee for wherein the at least one of the diagnostic workflow or the corrective workflow is optimized according to any of: an event history for a type of the at least one electronic medical imaging apparatus; a defect history for the type of the at least one electronic medical imaging apparatus; or spare part consumption history for the type of the at least one electronic medical imaging apparatus
One of ordinary skill in the art would have been motived because it offers the advantage of customizing diagnosis treatment solution configured to address a failure (Lee Para. [0022]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Handurukande et al. (WO 2016/026510, Pub. Date Feb. 25, 2016), in view of Ebert et al. (US 2006/0064491, Pub. Date Mar. 23, 2006), in view of Lee et al. (US 2019/0097872, Filed Sep. 25, 2017), further in view of Eastvold et al. (US 5745268, Date of Patent Apr. 28, 1998).
As per claim 11, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Handurukande does not explicitly disclose wherein other machine data is analyzed in the remote support center during execution of the at least one of the diagnostic workflow and the corrective workflow on the at least one electronic medical imaging apparatus.
Eastvold teaches:
other machine data is analyzed in the remote support center during execution of the at least one of the diagnostic workflow and the corrective workflow on the at least one electronic apparatus (Eastvold col. 22 CLM 10, the diagnostic unit includes means for continuously analyzing data received from the devices while tests are being conducted by the user on the devices).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Eastvold for wherein other machine data is analyzed in the remote support center during execution of the at least one of the diagnostic workflow and the corrective workflow on the at least one electronic medical imaging apparatus.
One of ordinary skill in the art would have been motived because it offers the advantage of enhancing the efficiency of troubleshooting and repair (Eastvold col. 2. Lines 41-42).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Handurukande et al. (WO 2016/026510, Pub. Date Feb. 25, 2016), in view of Ebert et al. (US 2006/0064491, Pub. Date Mar. 23, 2006), in view of Lee et al. (US 2019/0097872, Filed Sep. 25, 2017), further in view of Oleynikov et al. (US 2017/0161138, Pub. Date Jun. 8, 2017).
As per claim 23, Handurukande-Ebert-Lee discloses the method according to claim 1, as set forth above, Handurukande-Ebert also discloses wherein 
the providing provides the corrective workflow in response to the anomaly (see Handurukande Fig. 7 and Page 24 lines 25-30 and Page 25 lines 1-2, the results generated may be presented … The results may fall largely into three categories: Hardware potentially failed … For each category of results, the basis for the results together with recommended actions may also be presented … The associated recommendation may therefore be updating [corrective workflow] or verifying software versions on the device and potentially other connected devices).
Handurukande does not explicitly disclose:
the operating operates the at least one electronic medical imaging apparatus from the remote support center to execute the corrective workflow. 
Oleynikov teaches:
the operating operates the at least one apparatus from the remote support center to execute the corrective workflow (see Oleynikov Fig. 3 and Para. [0073], the server 120 fetches the search results from the knowledge database 130. In step 6-A, the error-related article is found and returned back to the user 115; Oleynikov Para. [0075], the user receives an article for error solution in step 450; Oleynikov Paras. [0077-0078], The human readable article can also contain a script, such as a command script, where the script will perform the necessary actions to actually resolve the issue, if the issue is known (in addition to informing the user of what the problem is and what the solution is)… The script can involve automatic repair, automatic updates of the application or OS software, a health check of the server, automatic security updates, and/or an alert to support regarding the problems, the configuration and the implemented solutions).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Oleynikov for the operating operates the at least one electronic medical imaging apparatus from the remote support center to execute the corrective workflow.
One of ordinary skill in the art would have been motived because it offers the advantage of providing auto-repair or auto-fixes of the servers (Oleynikov Para. [0077]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Handurukande et al. (WO 2016/026510, Pub. Date Feb. 25, 2016), in view of Ebert et al. (US 2006/0064491, Pub. Date Mar. 23, 2006), Miyauchi et al. (US 2005/0157848, Pub. Date: Jul. 21, 2005), in view of Tsou et al. (US 2019/0213446, Filed Jun.30, 2016), in view of Lee et al. (US 2019/0097872, Filed Sep. 25, 2017), further in view of Ngoo et al. (US 2018/0041400, Filed Oct. 18, 2017).
As per claim 24, Handurukande discloses a method of performing fault management in at least one electronic apparatus (Handurukande Page 13 lines 7-11, Methods according to the present invention process a wide range of information which may be collected over the lifetime of hardware devices to develop diagnostics tools permitting accurate identification of hardware faults), the method comprising: 
transferring first machine data of the at least one electronic apparatus to a remote support center during normal operation of the at least one apparatus, the first machine data including information generated by the at least one electronic apparatus during the normal operation (see Handurukande Fig. 8, the local hardware diagnostic unit fully implemented within a monitoring element such as an EMS/OSS system [remote support center]; Handurukande Fig. 5 and Page 23 Lines 4-8, The local hardware diagnostic unit 6 receives, at step 340, at least one of device configuration data, device health data or device performance data for the identified devices. Such information is received in the normal course of functioning for example from the devices themselves or from management elements such as an OSS or EMS), the first machine data including a machine parameter (Handurukande Fig. 5 and Page 23 Lines 4-8, The local hardware diagnostic unit 6 receives, at step 340, at least one of device configuration data, device health data or device performance data for the identified devices; Handurukande Page 5 Lines 1-3, operational configuration data may comprise at least one of neighbouring device connectivity, operational software information, operational firmware information, or device operational purpose); 
analyzing the first machine data in the remote support center (Handurukande Fig. 5 and Page 23 Lines 9-11, The local hardware diagnostic unit 6 then applies the received heuristic to the received data at step 360 and outputs a result of the applied heuristic at step 370); 
providing at least one of a diagnostic workflow or a corrective workflow in response to an anomaly detected in the first machine data (see Handurukande Fig. 7 and Page 24 lines 25-30, the results generated may be presented … The results may fall largely into three categories: Hardware potentially failed … For each category of results, the basis for the results together with recommended actions [workflows] may also be presented; Handurukande Page 24 line 34 - Page 25 line 2, a combination of data may suggest that a hardware device does not have a hardware problem but a perceived problem is more likely to be caused by a software incompatibility. The associated recommendation may therefore be updating or verifying software versions on the device and potentially other connected devices; Handurukande Page 7 line 18, the recommendation may include additional diagnostic).
Handurukande does not explicitly disclose:
transferring first machine data of the at least one electronic medical imaging apparatus during normal operation of the at least one electronic medical imaging apparatus, the first machine data including information generated by the at least one electronic medical imaging apparatus during the normal operation, the first machine data including a machine parameter for an imaging task, an imaging procedure, a sensor output value, a parameter set by a user, a parameter set by the at least one electronic medical imaging apparatus, or an image generated during the imaging task; 
analyzing the first machine data using a neural network, the neural network being trained to recognize a departure from expected content in respective machine data; 
operating the at least one electronic medical imaging apparatus from the remote support center to execute the at least one of the diagnostic workflow or the corrective workflow, the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault; and 
analyzing second machine data of the at least one of the diagnostic workflow or the corrective workflow in the remote support center in real time.
Ebert teaches:
transferring first machine data of the at least one electronic medical imaging apparatus, the first machine data including information generated by the at least one electronic medical imaging apparatus (see Ebert Fig. 1 and Para. [0035], the trouble-shooting Server 44 transmits maintenance data to the trouble-shooting client 42, which at least characterize the imaging System 1, 2, 3, 4, and the device configuration for maintenance purposes; see Ebert Fig. 3 and Para. [0049], CT device 1); 
operating the at least one electronic medical imaging apparatus from the remote support center to execute the at least one of the diagnostic workflow or the corrective workflow (per instance application’s specification in paragraph [0057], a "workflow" is to be understood as a set of instructions for an electronic apparatus; Ebert Para. [0044-0045], a monitoring parameter request [workflow] is transmitted by the service computer 40 to the device to be serviced. The request specifies those values which desired by the service software. The requested value is picked up or detected at the device to be serviced in a further act 68 and is remotely transmitted to the service computer 40; Ebert Para. [0008], remotely transmitting at least one parameter request from a service computer to the device as a function of an evaluation of the maintenance data; see Ebert Fig. 3 and Para. [0049], CT [computer-tomography] device 1); and 
analyzing second machine data of the at least one of the diagnostic workflow or the corrective workflow in the remote support center (see Ebert Fig. 2 and Para. [0046], An evaluation of the received monitoring parameter value takes place in a further act 70 on the part of the service computer 40 via the service software … the evaluation may indicate that a check routine is completely processed and an outcome of this check routine is available).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Handurukande in view of Ebert for transferring first machine data of the at least one electronic medical imaging apparatus, the first machine data including information generated by the at least one electronic medical imaging apparatus; and operating the at least one electronic medical imaging apparatus from the remote support center to execute the at least one of the diagnostic workflow or the corrective workflow; and analyzing second machine data of the at least one of the diagnostic workflow or the corrective workflow in the remote support center.
One of ordinary skill in the art would have been motived because it offers the advantage of remotely maintaining a device in hospital system (see Ebert Para. [0001, 0048]).
Handurukande-Ebert does not explicitly disclose:
the first machine data including a machine parameter for an imaging task, an imaging procedure, a sensor output value, a parameter set by a user, a parameter set by the at least one electronic medical imaging apparatus, or an image generated during the imaging task; 
analyzing the first machine data using a neural network, the neural network being trained to recognize a departure from expected content in respective machine data; 
the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault, and
analyzing second machine data of the at least one of the diagnostic workflow or the corrective workflow in the remote support center in real time.
Miyauchi teaches:
the first machine data including a machine parameter for an imaging task, an imaging procedure, a sensor output value, a parameter set by a user, a parameter set by the at least one electronic medical imaging apparatus, or an image generated during the imaging task (see Miyauchi Fig. 2 and Para. [0051-0052], the phantom 25 is imaged by the medical imaging equipment 21 to acquire phantom image data that is image-quality check data. In step S23, the acquired image check data is read by the phantom-image analyzer 23 of the hospital system 20, where the contents of the image data are analyzed … Other medical imaging equipment, such as ultrasonic devices and MRI machines, analyzes index values such as distance measurement accuracy, display linearity accuracy, and resolution accuracy).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Handurukande in view of Miyauchi for the first machine data including a machine parameter for an imaging task, an imaging procedure, a sensor output value, a parameter set by a user, a parameter set by the at least one electronic medical imaging apparatus, or an image generated during the imaging task.
One of ordinary skill in the art would have been motived because it offers the advantage of recognizing degradation in image quality and giving an instruction of remedies for finding the cause of the degradation in image quality (see Miyauchi Para. [0008]).
Handurukande-Ebert-Miyauchi does not explicitly disclose:
analyzing the first machine data using a neural network, the neural network being trained to recognize a departure from expected content in respective machine data; 
the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault, and
analyzing second machine data of the at least one of the diagnostic workflow or the corrective workflow in the remote support center in real time.
Tsou teaches:
analyzing the first machine data using a neural network (Tsou Para. [0051-0052], probability density function or anomaly detection model 405 may then be applied to sampled data 410 to determine 425 whether or not the sample is an outlier or not (e.g., according to a given threshold). Any and all data determined to deviate from the distribution of normal data can then be kept 415 as anomaly data to be used in training of anomaly detection models (with any non-anomalous data being discarded 420) … variety of machine learning techniques may be applied (e.g., locally at devices of an IoT or WSN system) for anomaly detection, such as support vector machines (SVMs), random forests, and deep neural networks (DNNs)), the neural network being trained to recognize a departure from expected content in respective machine data (Tsou Para. [0036], detecting anomalies may involve monitoring each of the various types of data generated at the device to determine when data deviates from what is expected; Tsou Para. [0051-0052], probability density function or anomaly detection model 405 may then be applied to sampled data 410 to determine 425 whether or not the sample is an outlier or not (e.g., according to a given threshold). Any and all data determined to deviate from the distribution of normal data can then be kept 415 as anomaly data to be used in training of anomaly detection models (with any non-anomalous data being discarded 420) … variety of machine learning techniques may be applied (e.g., locally at devices of an IoT or WSN system) for anomaly detection, such as support vector machines (SVMs), random forests, and deep neural networks (DNNs)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Handurukande in view of Tsou for analyzing the first machine data using a neural network, the neural network being trained to recognize a departure from expected content in respective machine data.
One of ordinary skill in the art would have been motived because it offers the advantage of applying machine learning for anomaly detection and retraining the initial training of the decision trees delegated to that device for training (see Tsou Para. [0052, 0066]).
Handurukande-Ebert-Miyauchi-Tsou does not explicitly disclose:
the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault; and
analyzing second machine data of the at least one of the diagnostic workflow or the corrective workflow in the remote support center in real time.
Lee teaches:
the corrective workflow including adjusting a first parameter value of the at least one electronic medical imaging apparatus, the diagnostic workflow including a plurality of tasks (Lee Fig. 5 and Para. [0117-0118], After the device connection, the smart device 200 sequentially applies a diagnosis signal according to a diagnosis scenario stored by type of the CPE 100 or transmits diagnosis instruction information to the CPE 100 (S1020); The CPE 100 applies a diagnosis signal according to the received information or diagnoses the device according to a diagnosis instruction, checks an internal resource state (S1040), and collects state information (S1060)), and data generated through performance of the plurality of tasks being indicative of a specific fault (Lee Fig. 5 and Para. [0119-0120], The CPE 100 transmits the collected state information to the smart device 200 (S1080). The smart device 200 analyzes the received state information to find a failure cause (S1100)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Handurukande in view of Lee for the diagnostic workflow including a plurality of tasks, and data generated through performance of the plurality of tasks being indicative of a specific fault.
One of ordinary skill in the art would have been motived because it offers the advantage of finding a failure cause (Lee Para. [0120]).
Handurukande-Ebert-Miyauchi-Tsou-Lee does not explicitly disclose:
analyzing second machine data of the at least one of the diagnostic workflow or the corrective workflow in the remote support center in real time.
Ngoo teaches: 
analyzing second machine data of the at least one of the diagnostic workflow or the corrective workflow in the remote support center in real time (see Ngoo Fig. 5, Network Command that produces A) Alarm B) Action Recommendation and Para. [0044], the engine provides the network command to the network device. This is step 3. At step 4, the network device receives an update from the network device. This information is then validated at step 5; Ngoo Para. [0006], The predictive analytics engine then receives an update from the network device and validates that the correction (as represented by the configuration command) was successful; Ngoo Para. [0041], Based on the received configuration data, the engine 505 builds a topology of the network (or a given portion of the network) at the time of the update. Preferably, the updates are received at (or otherwise provided to) the engine periodically and continuously so that the engine has a substantially real-time "view" of the network topology).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Handurukande in view of Ngoo for analyzing second machine data of the at least one of the diagnostic workflow or the corrective workflow in the remote support center in real time.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the system to maintain a knowledgebase of the network its operational state (see Ngoo Para. [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gal et al. (US 20190052518) Network Performance Root-Cause Analysis;
Goldberg (US 10102056) Anomaly Detection Using Machine Learning;
Niazi (US 2013/0325552) Initiating Root Cause Analysis, Systems And Methods;
Stempfer et al. (US 8,055,476) System And Method To Minimize Downtimes Of Medical Apparatuses
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571) 272-4487 and email address is vinh.nguyen1@uspto.gov. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453